Citation Nr: 1230109	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The RO in Houston, Texas currently has  jurisdiction over the Veteran's claims.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence after the May 2012 supplemental statement of the case (SSOC) was issued. The Veteran waived initial RO consideration of this evidence. 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to adjudication of the Veteran's claims. The Veteran contends that he is entitled to service connection for diabetes mellitus and bilateral peripheral neuropathy of the lower extremities. Specifically, he asserts that these disorders are the result of exposure to herbicides during his Vietnam service while stationed aboard the USS Vesole (DD-878). 

A veteran who served in the Republic of Vietnam during the Vietnam era, during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). The U.S. Court of Appeals for the Federal Circuit held that in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

The RO attempted to seek confirmation of the Veteran's dates of service in Vietnam. See Request for Information dated June 2008. The National Personnel Records Center (NPRC) was "unable to determine whether or not this Veteran had in-country service in The Republic of Vietnam." The NPRC further indicated that the records on file showed the Veteran served aboard the USS Vesole (DD-878), which was in the waters of The Republic of Vietnam from December 6, 1965, to December 29, 1965. The Veteran does not contend that he set foot on the landmass of the country of Vietnam, but that he served in the inland waters of Vietnam. 

A remand is necessary to obtain the complete set of deck logs for the USS Vesole (DD-878) for the time period identified to determine whether the Veteran served in the inland waters of Vietnam. 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of the complete set of deck logs for the USS Vesole (DD-878) dated between December 6, 1965, to December 29, 1965, from the appropriate repository. All requests for records and their responses must be associated with the claims folder. Efforts to obtain these records must be associated with the claims file, and if deck logs are not available for those dates, a formal finding of unavailability should be prepared and associated with the claims file.

2. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

